Citation Nr: 1337033	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for left knee injury residuals, including medial collateral tear residuals.


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 2004 to May 2005; from June 2005 to May 2006; and from December 2007 to January 2009.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserve, the Army National Guard, and the Marine Corps Reserve.  He served in Iraq and was awarded the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Honolulu, Hawaii, Regional Office (RO), which denied, in pertinent part, service connection for left knee torn medial collateral ligament.  


FINDING OF FACT

The Veteran sustained a left knee injury during a period of ACDUTRA.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee injury residuals, including medial collateral ligament tear residuals, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for left knee injury residuals including medial collateral ligament tear.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.



Service Connection

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.      §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability;    (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that service connection is warranted as he sustained a recurrent left knee medial collateral ligament injury in service.  

The service personnel records shows that in August 2007, the date of a left knee injury, the Veteran eared active duty points while serving in the Reserve and, resolving any doubt in his favor, the Board finds that the left knee injury was incurred during a period of ACDUTRA.  An August 2007 service treatment record shows that the Veteran complained of left knee joint pain after twisting his left knee.  A contemporaneous August 2007 magnetic resonance imaging (MRI) study of the left knee was noted to show a medial collateral ligament strain.  

At a November 2009 VA examination for compensation purposes, the Veteran presented a history of an in-service injury to his left knee and complained of recurrent knee pain.  An assessment of "left knee partial medial collateral ligament tear" was advanced.   

As to the relationship of current left knee disability to service, the evidence shows that the Veteran sustained a knee injury during ACDUTRA and that he experiences recurrent left knee pain.  In the absence of evidence to the contrary, the Board finds that the currently diagnosed left knee medial collateral ligament tear was incurred in service and service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left knee injury residuals, including medial collateral ligament tear residuals, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


